Citation Nr: 1133449	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent, prior to November 24, 2009 and from May 1, 2010, for a shell fragment wound (SFW) of the right shoulder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970.  

This case was remanded by the Board of Veterans Appeals (the Board) in April 2010 to the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO) for a Travel Board hearing before a Veterans Law Judge at the RO.  The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge sitting at the RO in St. Paul in July 2010, and a transcript of the hearing is of record.

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of service connection for Crohn's disease as secondary to service-connected anxiety reaction and whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation in excess of 20 percent, prior to November 24, 2009 and from May 1, 2010, for a SFW of the right shoulder. 

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an evaluation in excess of 20 percent, prior to November 24, 2009 and from May 1, 2010, for a SFW of the right shoulder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a written statement received from the Veteran by the Board in December 2010, he wished to withdraw his claim for an evaluation in excess of 20 percent, prior to November 24, 2009 and from May 1, 2010, for a SFW of the right shoulder.  This was confirmed by his representative in a March 2011 submission.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's December 2010 statement indicates that he does not wish to continue to pursue the issue of entitlement to an evaluation in excess of 20 percent, prior to November 24, 2009 and from May 1, 2010, for a SFW of the right shoulder and wishes to withdraw his appeal on this issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the increased rating issue on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to an evaluation in excess of 20 percent, prior to November 24, 2009 and from May 1, 2010, for a SFW of the right shoulder.  


ORDER

The appeal with regard to the issue of entitlement to an evaluation in excess of 20 percent, prior to November 24, 2009 and from May 1, 2010, for a SFW of the right shoulder is dismissed.


REMAND

A June 2010 rating action denied entitlement to a TDIU, which denial was confirmed by the RO in a September 2010 rating decision.  The Veteran was notified of the latter decision in on September 28, 2010.  A March 2011 statement from the Veteran's representative can be construed as a timely notice of disagreement to the denial of a TDIU.  However, no statement of the case (SOC) has been promulgated on this issue.  Consequently, the Board is obligated to remand this issue to the RO for the issuance of an SOC and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status (that is, a TDIU), a timely appeal must be perfected.  If the Veteran perfects an appeal as to this issue, and the issue continues to be denied, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


